Exhibit 10.1

 

 

FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.

2011 OMNIBUS INCENTIVE PLAN.

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE 1.

ESTABLISHMENT, OBJECTIVES, AND DURATION

1

1.1

Establishment of the Plan

1

1.2

Objectives of the Plan

1

1.3

Duration of the Plan

1

 

 

 

ARTICLE 2.

DEFINITIONS

1

2.1

“Award”

1

2.2

“Award Agreement”

1

2.3

“Beneficial Ownership”

2

2.4

“Board”

2

2.5

“Change in Control”

2

2.6

“Code”

3

2.7

“Committee”

3

2.8

“Company”

3

2.9

“Consultant”

3

2.10

“Director”

3

2.11

“Dividend Equivalent”

3

2.12

“Effective Date”

3

2.13

“Employee”

3

2.14

“Exchange Act”

3

2.15

“Exercise Price”

3

2.16

“Fair Market Value”

4

2.17

“Freestanding SAR”

4

2.18

“Incentive Stock Option” or “ISO”

4

2.19

“Investment Agreement

4

2.20

“Nonqualified Stock Option” or “NQSO”

4

2.21

“Option”

4

2.22

“Other Award”

4

2.23

“Participant”

4

2.24

“Performance-Based Exception”

4

2.25

“Performance Period”

4

2.26

“Performance Share”

4

2.27

“Performance Unit”

4

2.28

“Period of Restriction”

4

2.29

“Person”

4

2.30

“Replacement Awards”

5

2.31

“Restricted Stock”

5

2.32

“Restricted Stock Unit”

5

2.33

“Share”

5

2.34

“Stock Appreciation Right” or “SAR”

5

2.35

“Subsidiary”

5

2.36

“Tandem SAR”

5

 

i

--------------------------------------------------------------------------------


 

ARTICLE 3.

ADMINISTRATION

5

3.1

The Committee

5

3.2

Authority of the Committee

5

3.3

Decisions Binding

6

 

 

 

ARTICLE 4.

SHARES SUBJECT TO THE PLAN; INDIVIDUAL LIMITS; AND ANTI-DILUTION ADJUSTMENTS

6

4.1

Number of Shares Available for Grants

6

4.2

Individual Limits

7

4.3

Adjustments in Authorized Shares and Awards

7

 

 

 

ARTICLE 5.

ELIGIBILITY AND PARTICIPATION

8

5.1

Eligibility

8

5.2

Actual Participation

8

 

 

 

ARTICLE 6.

OPTIONS

8

6.1

Grant of Options

8

6.2

Award Agreement

8

6.3

Exercise Price

8

6.4

Duration of Options

8

6.5

Exercise of Options

8

6.6

Payment

9

6.7

Restrictions on Share Transferability

9

6.8

Dividend Equivalents

9

6.9

Termination of Employment or Service

9

6.10

Nontransferability of Options

9

 

 

 

ARTICLE 7.

STOCK APPRECIATION RIGHTS

10

7.1

Grant of SARs

10

7.2

Exercise of Tandem SARs

10

7.3

Exercise of Freestanding SARs

10

7.4

Award Agreement

10

7.5

Term of SARs

10

7.6

Payment of SAR Amount

11

7.7

Dividend Equivalents

11

7.8

Termination of Employment or Service

11

7.9

Nontransferability of SARs

11

 

 

 

ARTICLE 8.

RESTRICTED STOCK

11

8.1

Grant of Restricted Stock

11

8.2

Award Agreement

11

8.3

Other Restrictions

11

8.4

Removal of Restrictions

12

8.5

Voting Rights

12

8.6

Dividends and Other Distributions

12

8.7

Termination of Employment or Service

12

 

ii

--------------------------------------------------------------------------------


 

8.8

Nontransferability of Restricted Stock

12

 

 

 

ARTICLE 9.

RESTRICTED STOCK UNITS AND PERFORMANCE SHARES

12

9.1

Grant of Restricted Stock Units/Performance Shares

12

9.2

Award Agreement

13

9.3

Form and Timing of Payment

13

9.4

Voting Rights

13

9.5

Dividend Equivalents

13

9.6

Termination of Employment or Service

13

9.7

Nontransferability

13

 

 

 

ARTICLE 10.

PERFORMANCE UNITS

14

10.1

Grant of Performance Units

14

10.2

Award Agreement

14

10.3

Value of Performance Units

14

10.4

Form and Timing of Payment

14

10.5

Dividend Equivalents

14

10.6

Termination of Employment or Service

14

10.7

Nontransferability

14

 

 

 

ARTICLE 11.

OTHER AWARDS

15

11.1

Grant of Other Awards

15

11.2

Payment of Other Awards

15

11.3

Termination of Employment or Service

15

11.4

Nontransferability

15

 

 

 

ARTICLE 12.

REPLACEMENT AWARDS

15

 

 

 

ARTICLE 13.

PERFORMANCE MEASURES

15

 

 

 

ARTICLE 14.

BENEFICIARY DESIGNATION

16

 

 

 

ARTICLE 15.

DEFERRALS

17

 

 

 

ARTICLE 16.

RIGHTS OF PARTICIPANTS

17

16.1

Continued Service

17

16.2

Participation

17

 

 

 

ARTICLE 17.

CHANGE IN CONTROL

17

 

 

 

ARTICLE 18.

ADDITIONAL FORFEITURE PROVISIONS

18

 

 

 

ARTICLE 19.

AMENDMENT, MODIFICATION AND TERMINATION

18

19.1

Amendment, Modification and Termination

18

19.2

Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events

18

 

iii

--------------------------------------------------------------------------------


 

19.3

Awards Previously Granted

19

19.4

Compliance with the Performance-Based Exception

19

 

 

 

ARTICLE 20.

WITHHOLDING

19

20.1

Tax Withholding

19

20.2

Use of Shares to Satisfy Withholding Obligation

19

 

 

 

ARTICLE 21.

INDEMNIFICATION

19

 

 

 

ARTICLE 22.

SUCCESSORS

20

 

 

 

ARTICLE 23.

LEGAL CONSTRUCTION

20

23.1

Gender, Number and References

20

23.2

Severability

20

23.3

Requirements of Law

20

23.4

Governing Law

20

23.5

Non-Exclusive Plan

21

23.6

Code Section 409A Compliance

21

 

iv

--------------------------------------------------------------------------------


 

First Federal Bancshares of Arkansas, Inc.

 

2011 Omnibus Incentive Plan

 

ARTICLE 1

 

ESTABLISHMENT, OBJECTIVES, AND DURATION

 

1.1           Establishment of the Plan. First Federal Bancshares of
Arkansas, Inc., hereby establishes an incentive compensation plan to be known as
the “First Federal Bancshares of Arkansas, Inc. 2011 Omnibus Incentive Plan”
(hereinafter referred to as the “Plan”). The Plan permits the granting of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units
and Other Awards.

 

The Plan will become effective immediately upon consummation of the First
Closing (as defined in the Investment Agreement) (the “Effective Date”) if it is
approved by the Company’s stockholders at the Company’s 2011 annual stockholders
meeting. The Plan shall remain in effect as provided in Section 1.3 hereof.

 

1.2           Objectives of the Plan. The objectives of the Plan are to optimize
the profitability and growth of the Company through incentives that are
consistent with the Company’s goals and that link the personal interests of
Participants to those of the Company’s stockholders.

 

The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract and retain the services of Participants who make or
are expected to make significant contributions to the Company’s success and to
allow Participants to share in the success of the Company.

 

1.3           Duration of the Plan. No Award may be granted under the Plan after
the day immediately preceding the tenth anniversary of the Effective Date, or
such earlier date as the Board shall determine. The Plan will remain in effect
with respect to outstanding Awards until no Awards remain outstanding.

 

ARTICLE 2

 

DEFINITIONS

 

The following terms, when capitalized, shall have the meanings set forth below:

 

2.1           “Award” means, individually or collectively, Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, and Other Awards
granted under the Plan.

 

2.2           “Award Agreement” means an agreement entered into by the Company
and a Participant setting forth the terms and provisions applicable to an Award.

 

1

--------------------------------------------------------------------------------


 

2.3           “Beneficial Ownership” shall have the meaning ascribed to such
term in Rule 13d-3 of the General Rules and Regulations under the Exchange Act.

 

2.4           “Board” means the Board of Directors of the Company.

 

2.5           “Change in Control” means that the conditions set forth in any one
of the following subsections shall have been satisfied:

 

(a)           an acquisition immediately after which any Person possesses direct
or indirect Beneficial Ownership of 25% or more of either the then outstanding
shares of Company common stock (the “Outstanding Company Common Stock”) or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided that the following acquisitions shall be
excluded: (i) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or a
Subsidiary, or (iv) any acquisition pursuant to a transaction that complies with
paragraphs (i), (ii) and (iii) of subsection (c) of this Section 2.5; or

 

(b)           during any period of two consecutive years, the individuals who,
as of the beginning of such period, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided that for purposes of this
Section 2.5, any individual who becomes a member of the Board subsequent to the
beginning of such period and whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board;
provided, further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered as a member of the
Incumbent Board; or

 

(c)           consummation of a reorganization, merger, share exchange,
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Corporate Transaction”); excluding, however, such a
Corporate Transaction pursuant to which:

 

(i)            all or substantially all of the individuals and entities who have
Beneficial Ownership, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will have Beneficial Ownership, directly or indirectly, of more than
50% of, respectively, the outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, the
Company or a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (the “Resulting Corporation”) in substantially the
same proportions as their ownership, immediately prior to such

 

2

--------------------------------------------------------------------------------


 

Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be;

 

(ii)           no Person (other than (1) the Company, (2) an employee benefit
plan (or related trust) sponsored or maintained by the Company or Resulting
Corporation, or (3) any entity controlled by the Company or Resulting
Corporation) will have Beneficial Ownership, directly or indirectly, of 25% or
more of, respectively, the outstanding shares of common stock of the Resulting
Corporation or the combined voting power of the outstanding voting securities of
the Resulting Corporation entitled to vote generally in the election of
directors, except to the extent that such ownership existed prior to the
Corporate Transaction; and

 

(iii)          individuals who were members of the Incumbent Board will continue
to constitute at least a majority of the members of the board of directors of
the Resulting Corporation; or

 

(d)           the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

For avoidance of doubt, the transactions contemplated pursuant to the terms of
the Investment Agreement shall not constitute a Change in Control.

 

2.6           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

2.7           “Committee” means the entity, as specified in Section 3.1,
authorized to administer the Plan.

 

2.8           “Company” means First Federal Bancshares of Arkansas, Inc., and
any successor thereto.

 

2.9           “Consultant” means any consultant or advisor to the Company or a
Subsidiary.

 

2.10         “Director” means any individual who is a member of the Board of
Directors of the Company or a Subsidiary.

 

2.11         “Dividend Equivalent” means, with respect to Shares subject to an
Award, a right to be paid an amount equal to the dividends declared and paid on
an equal number of outstanding Shares.

 

2.12         “Effective Date” shall have the meaning ascribed to such term in
Section 1.1 hereof.

 

2.13         “Employee” means any employee of the Company or a Subsidiary.

 

2.14         “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

 

2.15         “Exercise Price” means the price at which a Share may be purchased
by a Participant pursuant to an Option.

 

3

--------------------------------------------------------------------------------


 

2.16         “Fair Market Value” means the fair market value of a Share as
determined in good faith by the Committee or pursuant to a procedure specified
in good faith by the Committee; provided, however, that if the Committee has not
specified otherwise, Fair Market Value shall mean the closing price of a Share
as reported on the NASDAQ Stock Market.

 

2.17         “Freestanding SAR” means an SAR that is granted independently of
any Options, as described in Article 7 herein.

 

2.18         “Incentive Stock Option” or “ISO” means an Option that is intended
to meet the requirements of Code Section 422.

 

2.19         “Investment Agreement” means that certain Investment Agreement
dated as of January 27, 2011 between the Company, First Federal Bank and Bear
State Financial Holdings, LLC.

 

2.20         “Nonqualified Stock Option” or “NQSO” means an Option that is not
intended to meet the requirements of Code Section 422.

 

2.21         “Option” means an Incentive Stock Option or a Nonqualified Stock
Option granted under the Plan, as described in Article 6 herein.

 

2.22         “Other Award” means a cash, Share-based or Share-related Award
(other than an Award described in Article 6, 7, 8, 9 or 10 of the Plan) that is
granted pursuant to Article 11 herein.

 

2.23         “Participant” means a current or former Employee, Director or
Consultant who has rights relating to an outstanding Award.

 

2.24         “Performance-Based Exception” means the performance-based exception
from the tax deductibility limitations of Code Section 162(m).

 

2.25         “Performance Period” means the period during which a performance
measure must be met.

 

2.26         “Performance Share” means an Award granted to a Participant, as
described in Article 9 herein.

 

2.27         “Performance Unit” means an Award granted to a Participant, as
described in Article 10 herein.

 

2.28         “Period of Restriction” means the period Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture and are
not transferable, as provided in Articles 8 and 9 herein.

 

2.29         “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof.

 

4

--------------------------------------------------------------------------------


 

2.30         “Replacement Awards” means Awards issued in substitution of awards
granted under equity-based incentive plans sponsored or maintained by an entity
with which the Company engages in a merger, acquisition or other business
transaction, pursuant to which awards relating to interests in such entity (or a
related entity) are outstanding immediately prior to such merger, acquisition or
other business transaction. For all purposes hereunder, Replacement Awards shall
be deemed Awards.

 

2.31         “Restricted Stock” means an Award granted to a Participant, as
described in Article 8 herein.

 

2.32         “Restricted Stock Unit” means an Award granted to a Participant, as
described in Article 9 herein.

 

2.33         “Share” means a share common stock of the Company, par value $0.01
per share, subject to adjustment pursuant to Section 4.3 hereof.

 

2.34         “Stock Appreciation Right” or “SAR” means an Award granted to a
Participant, either alone or in connection with a related Option, as described
in Article 7 herein.

 

2.35         “Subsidiary” means any corporation in which the Company owns,
directly or indirectly, at least fifty percent (50%) of the total combined
voting power of all classes of stock, or any other entity (including, but not
limited to, partnerships and joint ventures) in which the Company owns, directly
or indirectly, at least fifty percent (50%) of the combined equity thereof.
Notwithstanding the foregoing, for purposes of determining whether any
individual may be a Participant for purposes of any grant of Incentive Stock
Options, “Subsidiary” shall have the meaning ascribed to such term in Code
Section 424(f).

 

2.36         “Tandem SAR” means an SAR that is granted in connection with a
related Option, as described in Article 7 herein.

 

ARTICLE 3

 

ADMINISTRATION

 

3.1           The Committee. The Plan shall be administered by the Compensation
Committee of the Board or such other committee as the Board shall select (the
“Committee”). The members of the Committee shall be appointed from time to time
by, and shall serve at the discretion of, the Board.

 

3.2           Authority of the Committee. Except as limited by law or by the
Certificate of Incorporation or Bylaws of the Company, and subject to the
provisions herein, the Committee shall have full power to select the Employees,
Directors and Consultants who shall participate in the Plan; determine the sizes
and types of Awards; determine the terms and conditions of Awards in a manner
consistent with the Plan; construe and interpret the Plan and any Award
Agreement or other agreement or instrument entered into in connection with the
Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and, subject to the provisions of Section 19.3 herein, amend the
terms and conditions of any outstanding Award and Award Agreement. Further, the
Committee shall make all other determinations that may be necessary or

 

5

--------------------------------------------------------------------------------


 

advisable for the administration of the Plan. As permitted by law, the Committee
may delegate its authority as identified herein.

 

3.3           Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Board shall be final, conclusive and binding on all Persons,
including the Company, its Subsidiaries, its stockholders, Directors, Employees,
Consultants and their estates and beneficiaries and any transferee of an Award.

 

ARTICLE 4

 

SHARES SUBJECT TO THE PLAN; INDIVIDUAL LIMITS;
AND ANTI-DILUTION ADJUSTMENTS

 

4.1           Number of Shares Available for Grants.

 

(a)           Subject to adjustment as provided in Section 4.3 herein, the
maximum number of Shares that may be delivered pursuant to Awards under the Plan
shall be 1,930,269 Shares; provided that:

 

(i)            Shares that are potentially deliverable under an Award granted
under the Plan that is canceled, forfeited, settled in cash, expires or is
otherwise terminated without delivery of such Shares shall not be counted as
having been delivered under the Plan.

 

(ii)           Shares that have been issued in connection with an Award of
Restricted Stock that is canceled or forfeited prior to vesting or settled in
cash, causing the Shares to be returned to the Company, shall not be counted as
having been delivered under the Plan.

 

If Shares are returned to the Company in satisfaction of taxes relating to
Restricted Stock, in connection with a cash out of Restricted Stock (but
excluding upon forfeiture of Restricted Stock) or in connection with the
tendering of Shares by a Participant in satisfaction of the Exercise Price or
taxes relating to an Award, such issued Shares shall not become available again
under the Plan. Each SAR issued under the Plan will be counted as one share
issued under the Plan without regard to the number of Shares issued to the
Participant upon exercise of such SAR.

 

Shares delivered pursuant to the Plan may be authorized but unissued Shares,
treasury Shares or Shares purchased on the open market.

 

(b)           Subject to adjustment as provided in Section 4.3 herein, 965,134
Shares may be delivered in connection with “full value Awards,” meaning Awards
other than Options, SARs, or Other Awards for which the Participant pays the
grant date intrinsic value.

 

(c)           Notwithstanding the foregoing, for purposes of determining the
number of Shares available for grant as Incentive Stock Options, only Shares
that are subject to an Award that expires or is cancelled, forfeited or settled
in cash shall be treated as not having been issued under the Plan.

 

6

--------------------------------------------------------------------------------


 

4.2           Individual Limits. Subject to adjustment as provided in
Section 4.3 herein, the following rules shall apply with respect to Awards and
any related dividends or Dividend Equivalents intended to qualify for the
Performance-Based Exception:

 

(a)           Options:  The maximum aggregate number of Shares with respect to
which Options may be granted in any one fiscal year to any one Participant shall
be 193,027 Shares.

 

(b)           SARs:  The maximum aggregate number of Shares with respect to
which Stock Appreciation Rights may be granted in any one fiscal year to any one
Participant shall be 193,027 Shares.

 

(c)           Restricted Stock:  The maximum aggregate number of Shares of
Restricted Stock that may be granted in any one fiscal year to any one
Participant shall be 193,027 Shares.

 

(d)           Restricted Stock Units:  The maximum aggregate number of Shares
with respect to which Restricted Stock Units may be granted in any one fiscal
year to any one Participant shall be 193,027 Shares.

 

(e)           Performance Shares:  The maximum aggregate number of Shares with
respect to which Performance Shares may be granted in any one fiscal year to any
one Participant shall be 193,027 Shares.

 

(f)            Performance Units:  The maximum aggregate compensation that can
be paid pursuant to Performance Units awarded in any one fiscal year to any one
Participant shall be $1,000,000 or a number of Shares having an aggregate Fair
Market Value not in excess of such amount.

 

(g)           Other Awards:  The maximum aggregate compensation that can be paid
pursuant to Other Awards awarded in any one fiscal year to any one Participant
shall be $1,000,000 or a number of Shares having an aggregate Fair Market Value
not in excess of such amount.

 

(h)           Dividends and Dividend Equivalents:  The maximum dividend or
Dividend Equivalent that may be paid in any one fiscal year to any one
Participant shall be $1,000,000.

 

4.3           Adjustments in Authorized Shares and Awards. In the event of any
equity restructuring (within the meaning of Financial Accounting Standards
No. 123R), such as a stock dividend, stock split, spin-off, rights offering or
recapitalization through a large, nonrecurring cash dividend, the Committee
shall cause an equitable adjustment to be made (i) in the number and kind of
Shares that may be delivered under the Plan under Section 4.1 hereof, (ii) in
the individual limitations set forth in Section 4.2 hereof and (iii) with
respect to outstanding Awards, in the number and kind of Shares subject to
outstanding Awards, the Exercise Price, grant price or other price of Shares
subject to outstanding Awards, any performance conditions relating to Shares,
the market price of Shares, or per-Share results, and other terms and conditions
of outstanding Awards, in the case of (i), (ii) and (iii) to prevent dilution or
enlargement of rights. In the event of any other change in corporate
capitalization, such as a merger, consolidation or liquidation, the Committee
may, in its sole discretion, cause an equitable adjustment as described in the
foregoing sentence to be made, to prevent dilution or enlargement of rights. The
number of Shares subject to any Award shall always be rounded down to a whole
number when adjustments

 

7

--------------------------------------------------------------------------------


 

are made pursuant to this Section 4.3. Adjustments made by the Committee
pursuant to this Section 4.3 shall be final, binding and conclusive.

 

ARTICLE 5

 

ELIGIBILITY AND PARTICIPATION

 

5.1           Eligibility. Persons eligible to participate in the Plan include
all Employees, Directors and Consultants.

 

5.2           Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees, Directors
and Consultants, those to whom Awards shall be granted and shall determine the
nature and amount of each Award.

 

ARTICLE 6

 

OPTIONS

 

6.1           Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such amounts, upon such terms, and at
such times as the Committee shall determine.

 

6.2           Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine. The Award Agreement also shall specify whether the
Option is intended to be an ISO or an NQSO. Options that are intended to be ISOs
shall be subject to the limitations set forth in Code Section 422.

 

6.3           Exercise Price. The Exercise Price for each grant of an Option
under the Plan shall be at least equal to one hundred percent (100%) of the Fair
Market Value of a Share on the date the Option is granted; provided, however,
that this restriction shall not apply to Replacement Awards or Awards that are
adjusted pursuant to Section 4.3 herein. No ISO granted to a Participant who, at
the time the ISO is granted, owns stock representing more than ten percent (10%)
of the voting power of all classes of stock of the Company or any Subsidiary
shall have an Exercise Price that is less than one hundred ten percent (110%) of
the Fair Market Value of a Share on the date the ISO is granted.

 

6.4           Duration of Options. Each Option granted to a Participant shall
expire at such time as the Committee shall determine at the time of grant;
provided, however, that no Option shall be exercisable later than the tenth
(10th) anniversary date of its grant. No ISO granted to a Participant who, at
the time the ISO is granted, owns stock representing more than ten percent (10%)
of the voting power of all classes of stock of the Company or any Subsidiary
shall be exercisable later than the fifth (5th) anniversary of the date of its
grant.

 

6.5           Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
set forth in the Award Agreement and as the Committee shall in each instance
approve, which need not be the same for each grant or for each Participant.

 

8

--------------------------------------------------------------------------------


 

6.6           Payment. Options granted under this Article 6 shall be exercised
by the delivery of a written notice of exercise to the Company, setting forth
the number of Shares with respect to which the Option is to be exercised and
specifying the method of payment of the Exercise Price.

 

The Exercise Price of an Option shall be payable to the Company in full: (a) in
cash or its equivalent, (b) by tendering Shares or directing the Company to
withhold Shares from the Option having an aggregate Fair Market Value at the
time of exercise equal to the Exercise Price, (c) by broker-assisted cashless
exercise, (d) in any other manner then permitted by the Committee, or (e) by a
combination of any of the permitted methods of payment. The Committee may limit
any method of payment, other than that specified under (a), for administrative
convenience, to comply with applicable law, or for any other reason.

 

6.7           Restrictions on Share Transferability. The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

 

6.8           Dividend Equivalents. At the discretion of the Committee, an Award
of Options may provide the Participant with the right to receive Dividend
Equivalents, which may be paid currently or credited to an account for the
Participant, and may be settled in cash and/or Shares, as determined by the
Committee in its sole discretion, subject in each case to such terms and
conditions as the Committee shall establish.

 

6.9           Termination of Employment or Service. Each Participant’s Option
Award Agreement shall set forth the extent to which the Participant shall have
the right to exercise the Option following termination of the Participant’s
employment or, if the Participant is a Director or Consultant, service with the
Company and/or a Subsidiary, as the case may be. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Options, and may reflect distinctions based on the reasons for termination
of employment or service.

 

6.10         Nontransferability of Options.

 

(a)           Incentive Stock Options. ISOs may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution, and shall be exercisable during a
Participant’s lifetime only by such Participant.

 

(b)           Nonqualified Stock Options. NQSOs may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution, and shall be exercisable during a
Participant’s lifetime only by such Participant. NQSOs may not be transferred
for value or consideration.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 7

 

STOCK APPRECIATION RIGHTS

 

7.1           Grant of SARs. Subject to the terms and provisions of the Plan,
SARs may be granted to Participants in such amounts, upon such terms, and at
such times as the Committee shall determine. The Committee may grant
Freestanding SARs, Tandem SARs, or any combination of these forms of SAR.

 

The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article 4 herein) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.

 

The grant price of a Freestanding SAR shall at least equal the Fair Market Value
of a Share on the date of grant of the SAR, and the grant price of a Tandem SAR
shall equal the Exercise Price of the related Option; provided, however, that
this restriction shall not apply to Replacement Awards or Awards that are
adjusted pursuant to Section 4.3 herein.

 

7.2           Exercise of Tandem SARs. A Tandem SAR may be exercised only with
respect to the Shares for which its related Option is then exercisable. To the
extent exercisable, Tandem SARs may be exercised for all or part of the Shares
subject to the related Option. The exercise of all or part of a Tandem SAR shall
result in the forfeiture of the right to purchase a number of Shares under the
related Option equal to the number of Shares with respect to which the SAR is
exercised. Conversely, upon exercise of all or part of an Option with respect to
which a Tandem SAR has been granted, an equivalent portion of the Tandem SAR
shall similarly be forfeited.

 

Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (ii) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the difference between the Exercise Price of the underlying ISO and
the Fair Market Value of the Shares subject to the underlying ISO at the time
the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only when
the Fair Market Value of the Shares subject to the ISO exceeds the Exercise
Price of the ISO.

 

7.3           Exercise of Freestanding SARs. Freestanding SARs may be exercised
upon whatever terms and conditions the Committee, in its sole discretion,
imposes upon them and sets forth in the Award Agreement.

 

7.4           Award Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the grant price, the term of the SAR, and such
other provisions as the Committee shall determine.

 

7.5           Term of SARs. The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that
such term shall not exceed ten (10) years.

 

10

--------------------------------------------------------------------------------


 

7.6           Payment of SAR Amount. Upon exercise of an SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:

 

(a)           the difference between the Fair Market Value of a Share on the
date of exercise over the grant price; by

 

(b)           the number of Shares with respect to which the SAR is exercised.

 

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

 

7.7           Dividend Equivalents. At the discretion of the Committee, an Award
of SARs may provide the Participant with the right to receive Dividend
Equivalents, which may be paid currently or credited to an account for the
Participant, and may be settled in cash and/or Shares, as determined by the
Committee in its sole discretion, subject in each case to such terms and
conditions as the Committee shall establish.

 

7.8           Termination of Employment or Service. Each SAR Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the SAR following termination of the Participant’s employment or, if
the Participant is a Director or Consultant, service with the Company and/or a
Subsidiary, as the case may be. Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all SARs, and may reflect
distinctions based on the reasons for termination of employment or service.

 

7.9           Nontransferability of SARs. SARs may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution, and shall be exercisable during a
Participant’s lifetime only by such Participant. SARs may not be transferred for
value or consideration.

 

ARTICLE 8

 

RESTRICTED STOCK

 

8.1           Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, Restricted Stock may be granted to Participants in such amounts, upon
such terms, and at such times as the Committee shall determine.

 

8.2           Award Agreement. Each Restricted Stock grant shall be evidenced by
an Award Agreement that shall specify the Period(s) of Restriction and, if
applicable, Performance Period(s), the number of Shares of Restricted Stock
granted, and such other provisions as the Committee shall determine.

 

8.3           Other Restrictions. The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock granted
pursuant to the Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock, a requirement that the issuance of Shares of Restricted Stock
be delayed, restrictions based upon the achievement of specific performance
goals, time-based restrictions on vesting following the attainment of the
performance goals, time-based

 

11

--------------------------------------------------------------------------------


 

restrictions, and/or restrictions under applicable laws or under the
requirements of any stock exchange or market upon which such Shares are listed
or traded, or holding requirements or sale restrictions placed on the Shares by
the Company upon vesting of such Restricted Stock. The Company may retain in its
custody any certificate evidencing the Shares of Restricted Stock and place
thereon a legend and institute stop-transfer orders on such Shares, and the
Participant shall be obligated to sign any stock power requested by the Company
relating to the Shares to give effect to the forfeiture provisions of the
Restricted Stock.

 

8.4           Removal of Restrictions. Subject to applicable laws, Restricted
Stock shall become freely transferable by the Participant after the last day of
the Period of Restriction applicable thereto. Once Restricted Stock is released
from the restrictions, the Participant shall be entitled to receive a
certificate evidencing the Shares.

 

8.5           Voting Rights. Unless otherwise determined by the Committee and
set forth in a Participant’s Award Agreement, to the extent permitted or
required by law, as determined by the Committee, Participants holding Shares of
Restricted Stock granted hereunder may exercise full voting rights with respect
to those Shares during the Period of Restriction.

 

8.6           Dividends and Other Distributions. Except as otherwise provided in
a Participant’s Award Agreement, during the Period of Restriction, Participants
holding Shares of Restricted Stock shall receive all regular cash dividends paid
with respect to all Shares while they are so held, and, except as otherwise
determined by the Committee, all other distributions paid with respect to such
Restricted Stock shall be credited to Participants subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid and paid at such time following full vesting as
are paid the Shares of Restricted Stock with respect to which such distributions
were made.

 

8.7           Termination of Employment or Service. Each Award Agreement shall
set forth the extent to which the Participant shall have the right to retain
unvested Restricted Stock following termination of the Participant’s employment
or, if the Participant is a Director or Consultant, service with the Company
and/or a Subsidiary, as the case may be. Such provisions shall be determined in
the sole discretion of the Committee, need not be uniform among all Awards of
Restricted Stock, and may reflect distinctions based on the reasons for
termination of employment or service.

 

8.8           Nontransferability of Restricted Stock. Except as otherwise
determined by the Committee, during the applicable Period of Restriction, a
Participant’s Restricted Stock and rights relating thereto shall be available
during the Participant’s lifetime only to such Participant, and such Restricted
Stock and related rights may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated other than by will or by the laws of descent
and distribution.

 

ARTICLE 9

 

RESTRICTED STOCK UNITS AND PERFORMANCE SHARES

 

9.1           Grant of Restricted Stock Units/Performance Shares. Subject to the
terms and provisions of the Plan, Restricted Stock Units and Performance Shares
may be granted to

 

12

--------------------------------------------------------------------------------


 

Participants in such amounts, upon such terms, and at such times as the
Committee shall determine.

 

9.2           Award Agreement. Each grant of Restricted Stock Units or
Performance Shares shall be evidenced by an Award Agreement that shall specify
the applicable Period(s) of Restriction and/or Performance Period(s) (as the
case may be), the number of Restricted Stock Units or Performance Shares
granted, and such other provisions as the Committee shall determine. The initial
value of a Restricted Stock Unit or Performance Share shall be at least equal to
the Fair Market Value of a Share on the date of grant; provided, however, that
this restriction shall not apply to Replacement Awards or Awards that are
adjusted pursuant to Section 4.3 herein.

 

9.3           Form and Timing of Payment. Except as otherwise provided in
Article 17 herein or a Participant’s Award Agreement, payment of Restricted
Stock Units or Performance Shares shall be made at a specified settlement date
that shall not be earlier than the last day of the Period of Restriction or
Performance Period, as the case may be. The Committee, in its sole discretion,
may pay earned Restricted Stock Units and Performance Shares by delivery of
Shares or by payment in cash of an amount equal to the Fair Market Value of such
Shares (or a combination thereof). The Committee may provide that settlement of
Restricted Stock Units or Performance Shares shall be deferred, on a mandatory
basis or at the election of the Participant.

 

9.4           Voting Rights. A Participant shall have no voting rights with
respect to any Restricted Stock Units or Performance Shares granted hereunder;
provided, however, that the Committee may deposit Shares potentially deliverable
in connection with Restricted Stock Units or Performance Shares in a rabbi
trust, in which case the Committee may provide for pass through voting rights
with respect to such deposited Shares.

 

9.5           Dividend Equivalents. At the discretion of the Committee, an Award
of Restricted Stock Units or Performance Shares may provide the Participant with
the right to receive Dividend Equivalents, which may be paid currently or
credited to an account for the Participant, and may be settled in cash and/or
Shares, as determined by the Committee in its sole discretion, subject in each
case to such terms and conditions as the Committee shall establish.

 

9.6           Termination of Employment or Service. Each Award Agreement shall
set forth the extent to which the Participant shall have the right to receive a
payout with respect to an Award of Restricted Stock Units or Performance Shares
following termination of the Participant’s employment or, if the Participant is
a Director or Consultant, service with the Company and/or a Subsidiary, as the
case may be. Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all Restricted Stock Units or Performance
Shares, and may reflect distinctions based on the reasons for termination of
employment or service.

 

9.7           Nontransferability. Except as otherwise determined by the
Committee, Restricted Stock Units and Performance Shares and rights relating
thereto may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the laws of descent and distribution.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 10

 

PERFORMANCE UNITS

 

10.1         Grant of Performance Units. Subject to the terms and conditions of
the Plan, Performance Units may be granted to Participants in such amounts, upon
such terms, and at such times as the Committee shall determine.

 

10.2         Award Agreement. Each grant of Performance Units shall be evidenced
by an Award Agreement that shall specify the number of Performance Units
granted, the Performance Period(s), the performance goals and such other
provisions as the Committee shall determine.

 

10.3         Value of Performance Units. The Committee shall set performance
goals in its discretion that, depending on the extent to which they are met,
will determine the number and/or value of Performance Units that will be paid
out to the Participants.

 

10.4         Form and Timing of Payment. Except as otherwise provided in
Article 17 herein or a Participant’s Award Agreement, payment of earned
Performance Units shall be made following the close of the applicable
Performance Period. The Committee, in its sole discretion, may pay earned
Performance Units in cash or in Shares that have an aggregate Fair Market Value
equal to the value of the earned Performance Units (or a combination thereof).
The Committee may provide that settlement of Performance Units shall be
deferred, on a mandatory basis or at the election of the Participant.

 

10.5         Dividend Equivalents. At the discretion of the Committee, an Award
of Performance Units may provide the Participant with the right to receive
Dividend Equivalents, which may be paid currently or credited to an account for
the Participant, and may be settled in cash and/or Shares, as determined by the
Committee in its sole discretion, subject in each case to such terms and
conditions as the Committee shall establish.

 

10.6         Termination of Employment or Service. Each Award Agreement shall
set forth the extent to which the Participant shall have the right to receive a
payout with respect to an Award of Performance Units following termination of
the Participant’s employment or, if the Participant is a Director or Consultant,
service with the Company and/or a Subsidiary, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, need not
be uniform among all Performance Units and may reflect distinctions based on
reasons for termination of employment or service.

 

10.7         Nontransferability. Except as otherwise determined by the
Committee, Performance Units and rights relating thereto may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 11

 

OTHER AWARDS

 

11.1         Grant of Other Awards. Subject to the terms and conditions of the
Plan, Other Awards may be granted to Participants in such amounts, upon such
terms, and at such times as the Committee shall determine. Types of Other Awards
that may be granted pursuant to this Article 11 include, without limitation, the
payment of cash or Shares based on attainment of performance goals established
by the Committee, the payment of Shares as a bonus or in lieu of cash based on
attainment of performance goals established by the Committee, and the payment of
Shares in lieu of cash under other Company incentive or bonus programs.

 

11.2         Payment of Other Awards. Payment under or settlement of any such
Awards shall be made in such manner and at such times as the Committee may
determine.

 

11.3         Termination of Employment or Service. The Committee shall determine
the extent to which the Participant shall have the right to receive Other Awards
following termination of the Participant’s employment or, if the Participant is
a Director or Consultant, service with the Company and/or a Subsidiary, as the
case may be. Such provisions shall be determined in the sole discretion of the
Committee, may be included in an agreement entered into with each Participant,
but need not be uniform among all Other Awards, and may reflect distinctions
based on the reasons for termination of employment or service.

 

11.4         Nontransferability. Except as otherwise determined by the
Committee, Other Awards and rights relating thereto may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.

 

ARTICLE 12

 

REPLACEMENT AWARDS

 

Each Replacement Award shall have substantially the same terms and conditions
(as determined by the Committee) as the award it replaces; provided, however,
that the number of Shares subject to Replacement Awards, the Exercise Price,
grant price or other price of Shares subject to Replacement Awards, any
performance conditions relating to Shares underlying Replacement Awards, or the
market price of Shares underlying Replacement Awards or per-Share results may
differ from the awards they replace to the extent such differences are
determined to be appropriate and equitable by the Committee, in its sole
discretion.

 

ARTICLE 13

 

PERFORMANCE MEASURES

 

The Committee may specify that the attainment of one or more of the performance
measures set forth in this Article 13 shall determine the degree of granting,
vesting and/or payout with respect to Awards (including any related dividends or
Dividend Equivalents) that the Committee intends will qualify for the
Performance-Based Exception. The performance goals to be used for such Awards
shall be chosen from among the following performance measure(s):

 

15

--------------------------------------------------------------------------------


 

earnings per share, economic value created, market share (actual or targeted
growth), net income (before or after taxes), operating income, adjusted net
income after capital charge, return on assets (actual or targeted growth),
return on capital (actual or targeted growth), return on equity (actual or
targeted growth), return on investment (actual or targeted growth), revenue
(actual or targeted growth), cash flow, operating margin, share price, share
price growth, total stockholder return, and strategic business criteria
consisting of one or more objectives based on meeting specified market
penetration goals, productivity measures, geographic business expansion goals,
cost targets, customer satisfaction or employee satisfaction goals, goals
relating to merger synergies, management of employment practices and employee
benefits, or supervision of litigation and information technology, and goals
relating to acquisitions or divestitures of Subsidiaries and/or other affiliates
or joint ventures. The targeted level or levels of performance with respect to
such performance measures may be established at such levels and on such terms as
the Committee may determine, in its discretion, including in absolute terms, as
a goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies. Awards (including any related dividends or Dividend Equivalents) that
are not intended to qualify for the Performance-Based Exception may be based on
these or such other performance measures as the Committee may determine.

 

Achievement of performance goals in respect of Awards intended to qualify under
the Performance-Based Exception shall be measured over a Performance Period, and
the goals shall be established not later than ninety (90) days after the
beginning of the Performance Period or, if less than (90) days, the number of
days that is equal to twenty-five percent (25%) of the relevant Performance
Period applicable to the Award. The Committee shall have the discretion to
adjust the determinations of the degree of attainment of the pre-established
performance goals; provided, however, that Awards that are designed to qualify
for the Performance-Based Exception may not be adjusted upward (the Committee
may, in its discretion, adjust such Awards downward).

 

ARTICLE 14

 

BENEFICIARY DESIGNATION

 

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
during the Participant’s lifetime with the Committee. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 15

 

DEFERRALS

 

If permitted by the Committee, a Participant may defer receipt of amounts that
would otherwise be provided to such Participant with respect to an Award,
including Shares deliverable upon exercise of an Option or SAR or upon payout of
any other Award. If permitted, such deferral (and the required deferral
election) shall be made in accordance with, and shall be subject to, the terms
and conditions of the applicable nonqualified deferred compensation plan,
agreement or arrangement under which such deferral is made and such other terms
and conditions as the Committee may prescribe.

 

ARTICLE 16

 

RIGHTS OF PARTICIPANTS

 

16.1         Continued Service. Nothing in the Plan shall:

 

(a)           interfere with or limit in any way the right of the Company or a
Subsidiary to terminate any Participant’s employment or service at any time,

 

(b)           confer upon any Participant any right to continue in the employ or
service of the Company or a Subsidiary, nor

 

(c)           confer on any Director any right to continue to serve on the Board
of Directors of the Company or a Subsidiary.

 

16.2         Participation. No Employee, Director or Consultant shall have the
right to be selected to receive an Award under the Plan, or, having been so
selected, to be selected to receive future Awards.

 

ARTICLE 17

 

CHANGE IN CONTROL

 

Except as otherwise provided in a Participant’s Award Agreement, upon the
occurrence of a Change in Control, unless otherwise specifically prohibited
under applicable laws, or by the rules and regulations of any governing
governmental agencies or national securities exchanges:

 

(a)           any and all outstanding Options and SARs granted hereunder shall
become immediately exercisable; provided, however, that the Committee may
instead provide that such Awards shall be automatically cashed out upon a Change
in Control;

 

(b)           any Period of Restriction or other restriction imposed on
Restricted Stock, Restricted Stock Units and Other Awards shall lapse; and

 

17

--------------------------------------------------------------------------------


 

(c)           any and all Performance Shares, Performance Units and other Awards
(if performance-based) shall be deemed earned at the target level (or if no
target level is specified, the maximum level) with respect to all open
Performance Periods.

 

ARTICLE 18

 

ADDITIONAL FORFEITURE PROVISIONS

 

The Committee may condition a Participant’s right to receive a grant of an
Award, to vest in the Award, to exercise the Award, to retain cash, Shares,
other Awards, or other property acquired in connection with the Award, or to
retain the profit or gain realized by the Participant in connection with the
Award, including cash or other proceeds received upon sale of Shares acquired in
connection with an Award, upon compliance by the Participant with specified
conditions relating to non-competition, confidentiality of information relating
to or possessed by the Company, non-solicitation of customers, suppliers, and
employees of the Company, cooperation in litigation, non-disparagement of the
Company and its officers, directors and affiliates, and other restrictions upon
or covenants of the Participant, including during specified periods following
termination of employment with or service for the Company and/or a Subsidiary.

 

ARTICLE 19

 

AMENDMENT, MODIFICATION AND TERMINATION

 

19.1         Amendment, Modification and Termination. The Board may at any time
and from time to time, alter, amend, suspend or terminate the Plan in whole or
in part; provided, however, that no amendment that requires stockholder approval
in order for the Plan to continue to comply with Section 162(m) requirements,
the NASDAQ listing standards or any rule promulgated by the United States
Securities and Exchange Commission or any securities exchange on which the
securities of the Company are listed shall be effective unless such amendment
shall be approved by the requisite vote of stockholders of the Company entitled
to vote thereon within the time period required under such applicable listing
standard or rule.

 

19.2         Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.3 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan; provided, however, that (except as
provided in Section 4.3 hereof) the Committee does not have the power to amend
the terms of previously granted options to reduce the exercise price per share
subject to such options, or to cancel such options and grant substitute options
with a lower exercise price per share than the cancelled options. The Company is
not permitted to purchase for cash previously granted options with an exercise
price that is greater than the Company’s trading price on the proposed date of
purchase. With respect to any Awards intended to comply with the
Performance-Based Exception, any such exception shall be

 

18

--------------------------------------------------------------------------------


 

specified at such times and in such manner as will not cause such Awards to fail
to qualify under the Performance-Based Exception.

 

19.3         Awards Previously Granted. No termination, amendment or
modification of the Plan or of any Award shall adversely affect in any material
way any Award previously granted under the Plan without the written consent of
the Participant holding such Award, unless such termination, modification or
amendment is required by applicable law and except as otherwise provided herein.

 

19.4         Compliance with the Performance-Based Exception. If it is intended
that an Award (and/or any dividends or Dividend Equivalents relating to such
Award) comply with the requirements of the Performance-Based Exception, the
Committee may apply any restrictions it deems appropriate such that the Awards
(and/or dividends or Dividend Equivalents) maintain eligibility for the
Performance-Based Exception. If changes are made to Code Section 162(m) or
regulations promulgated thereunder to permit greater flexibility with respect to
any Award or Awards available under the Plan, the Committee may, subject to this
Article 19, make any adjustments to the Plan and/or Award Agreements it deems
appropriate.

 

ARTICLE 20

 

WITHHOLDING

 

20.1         Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, local, domestic or foreign taxes required
by law or regulation to be withheld with respect to any taxable event arising as
a result of the Plan.

 

20.2         Use of Shares to Satisfy Withholding Obligation. With respect to
withholding required upon the exercise of Options or SARs, upon the vesting or
settlement of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units, or upon any other taxable event arising as a result of Awards
granted hereunder, the Committee may require or may permit Participants to elect
that the withholding requirement be satisfied, in whole or in part, by having
the Company withhold, or by tendering to the Company, Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes) that could be imposed on the transaction and, in any case in
which it would not result in additional accounting expense to the Company, taxes
in excess of the minimum statutory withholding amounts. Any such elections by a
Participant shall be irrevocable, made in writing and signed by the Participant.

 

ARTICLE 21

 

INDEMNIFICATION

 

Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company to the fullest
extent permitted by the laws of the State of incorporation of the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting

 

19

--------------------------------------------------------------------------------


 

from any claim, action, suit, or proceeding to which he or she may be a party or
in which he or she may be involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid by him or her
in settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification is
subject to the person having been successful in the legal proceedings or having
acted in good faith and what is reasonably believed to be a lawful manner in the
Company’s best interests. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Certificate of Incorporation or Bylaws, as a matter
of law, or otherwise, or any power that the Company may have to indemnify them
or hold them harmless.

 

ARTICLE 22

 

SUCCESSORS

 

All obligations of the Company under the Plan and with respect to Awards shall
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or other event, or a sale or disposition of all or substantially all of the
business and/or assets of the Company.

 

ARTICLE 23

 

LEGAL CONSTRUCTION

 

23.1         Gender, Number and References. Except where otherwise indicated by
the context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural. Any
reference in the Plan to an act or code or to any section thereof or rule or
regulation thereunder shall be deemed to refer to such act, code, section,
rule or regulation, as may be amended from time to time, or to any successor
act, code, section, rule or regulation.

 

23.2         Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

23.3         Requirements of Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

23.4         Governing Law. To the extent not preempted by federal law, the
Plan, and all agreements hereunder, shall be construed in accordance with and
governed by the laws of the State of incorporation of the Company, without
giving effect to conflicts or choice of law principles.

 

20

--------------------------------------------------------------------------------


 

23.5         Non-Exclusive Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable,
including other incentive arrangements and awards that do or do not qualify
under the Performance-Based Exception.

 

23.6         Code Section 409A Compliance. To the extent applicable, it is
intended that this Plan and any Awards granted under the Plan comply with the
requirements of Code Section 409A and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (collectively “Section 409A”). Any provision
that would cause the Plan or any Award granted under the Plan to fail to satisfy
Section 409A shall have no force or effect until amended to comply with
Section 409A, which amendment may be retroactive to the extent permitted by
Section 409A.

 

21

--------------------------------------------------------------------------------


 

REVOCABLE PROXY

FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.

 

PLEASE MARK VOTES AS IN THIS EXAMPLE

 

THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS OF FIRST FEDERAL
BANCSHARES OF ARKANSAS, INC. (“COMPANY”) FOR USE AT THE SPECIAL MEETING OF
STOCKHOLDERS TO BE HELD ON APRIL 29, 2011 AND AT ANY ADJOURNMENT THEREOF.

 

The undersigned, being a stockholder of the Company as of March 23, 2011, hereby
authorizes and appoints the Board of Directors of the Company or any successors
thereto as proxies with full powers of substitution, to represent the
undersigned at the Special Meeting of Stockholders of the Company to be held at
First Federal Bank, 1401 Highway 62-65 North, Harrison, Arkansas 72601, on
Friday, April 29, 2011 at 10:00 a.m., Central Time, and at any adjournment of
said meeting, and thereat to act with respect to all votes that the undersigned
would be entitled to cast, if then personally present, upon the proposals listed
below and described in the Proxy Statement and in their discretion with respect
to such other matters as may properly come before the meeting or any adjournment
thereof.

 

Please be sure to date and sign this proxy card in the box below.

Date

 

 

 

 

Sign above

 

 

The Board of Directors recommends a vote FOR each of the following proposals:

 

 

 

For

 

Against

 

Abstain

 

 

 

 

 

 

 

1. The Amendment. To approve an amendment to our Articles of Incorporation, as
amended, to effect a 1-for-5 reverse stock split of our common stock of all
outstanding shares of common stock (the “Reverse Split”).

 

o

 

o

 

o

 

 

 

 

 

 

 

2. The Change of Control Issuance. To approve the issuance of more than 20% of
our post-Reverse Split outstanding common stock in accordance with the terms of
the Investment Agreement between the Company, First Federal Bank and Bear State
Financial Holdings, LLC.

 

o

 

o

 

o

 

 

 

 

 

 

 

3. The 2011 Plan. To approve the First Federal Bancshares of Arkansas, Inc. 2011
Omnibus Incentive Plan.

 

o

 

o

 

o

 

 

 

 

 

 

 

4. Adjournment of Meeting. To approve an adjournment of the Special Meeting, if
necessary or appropriate, to solicit additional proxies if there are
insufficient votes at the time of the Special Meeting to adopt Proposals 1
through 3.

 

o

 

o

 

o

 

None of the Proposals 1, 2 or 3 will be implemented if either of Proposals 1 or
2 is not approved by our stockholders at the Special Meeting.

 

Detach above card, sign, date and mail in postage paid envelope provided.

 

FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.

 

IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SPECIAL
MEETING OF STOCKHOLDERS TO BE HELD ON APRIL 29, 2011. The proxy materials for
this Special Meeting of Stockholders are available over the Internet at
www.cfpproxy.com/3947sm

 

The Board of Directors recommends that you vote FOR the Proposals 1, 2, 3 and 4.
Shares of common stock of the Company will be voted as specified. If no
specification is made, shares will be voted for Proposals 1, 2, 3 and 4 and
otherwise at the discretion of the proxies including on matters that properly
come before the meeting. This proxy may be revoked at any time before it is
exercised. None of the Proposals 1, 2 or 3 will be implemented if either of
Proposals 1 or 2 is not approved by our stockholders at the Special Meeting.

 

The above signed hereby acknowledges receipt of the Notice of the Special
Meeting of Stockholders of First Federal Bancshares of Arkansas, Inc. called for
April 29, 2011, a Proxy Statement for the Special Meeting and the 2010 Annual
Report on Form 10-K.

 

Please sign exactly as your name(s) appear(s) on this proxy card. Only one
signature is required in the case of a joint account. When signing in a
representative capacity, please give title.

 

IF YOUR ADDRESS HAS CHANGED, PLEASE CORRECT THE ADDRESS IN THE SPACE PROVIDED
BELOW AND RETURN THIS PORTION WITH THE PROXY IN THE ENVELOPE PROVIDED.

 

PLEASE ACT PROMPTLY, SIGN, DATE & MAIL YOUR PROXY CARD TODAY

 

--------------------------------------------------------------------------------